Citation Nr: 1217003	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-50 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, granted service connection for PTSD (30%, effective from April 4, 2008).  On the following day in August 2008, the RO in Detroit, Michigan notified the Veteran of the decision.  [Due to the location of his residence, jurisdiction of his appeal remains with the Detroit RO.]  

The Veteran appeared and offered testimony at a hearing before a Hearing Officer at the RO in August 2010.  A transcript of that hearing is of record.  

In his Statement of Accredited Representative in Appealed Case (VA Form 646), dated in May 2011, the Veteran's representative raised a claim for an earlier effective date for the grant of service connection for PTSD.  As that issue has not been adjudicated by the RO, it is referred to the RO for appropriate development and consideration.  Bruce v. West, 11 Vet. App. 405(1998) (issues that are raised for the first time on appeal should be referred to the RO for initial adjudication).  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by ongoing symptoms of sleep impairment, recurrent nightmares, depression, anxiety, irritability, hypervigilance, and some isolative tendencies; his psychiatric symptoms result in disability no worse than that causing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  The Veteran's PTSD does not cause occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more frequently than once per week; difficulty in understanding complex commands; impairment of long-term memory; impaired judgment; impaired abstract thinking; and difficulty in establishing effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the claim for an initial increased rating for PTSD, service connection has been granted.  That underlying claim has been substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to this now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Further, VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained private treatment records; afforded the Veteran a VA examination; and provided him the opportunity to give testimony before the Board, which he declined.  The May 2008 VA examination is adequate for adjudication purposes.  In particular, the VA examiner reviewed the claims folder in conjunction with the evaluation; considered the Veteran's in-service traumatic events and his history of psychiatric symptoms; and described in full the current manifestations of his PTSD.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112(2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537(2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696(2009).  

II.  Factual Background

The record indicates that the Veteran served on active duty from June 1968 to March 1970 and that he served in Vietnam from November 1968 to November 1969.  He was awarded the Vietnam Service Medal with Bronze Service Star, the Vietnam Campaign Medal with device 60, the Combat Infantryman Badge, and the Vietnam Cross of Gallantry with Palm.  

The Veteran's initial claim for service connection for PTSD was received in March 2003.  Submitted in support of the claim were several lay statements from members of the Veteran's family who described the changes they noticed in his behavior following his period of service in Vietnam.  The Veteran's parents and wife talk about his drinking problems after service and note that the Veteran had problems showing emotions and an impaired memory.  [By an August 2003 rating action, the Detroit RO denied service connection for PTSD.  After receiving notice of that determination, the Veteran did not initiate an appeal of the denial of his claim for service connection for PTSD.]  

Received in April 2008 in support of the subsequent PTSD claim were VA progress notes dated from April 2008 to May 2008.  An April 2008 VA progress note indicated that a PTSD screening test was positive.  The Veteran was seen for a psychiatric diagnostic test in May 2008.  At that time, he reported a lot of trouble sleeping and a lot of nightmares.  He indicated that he gets depressed when he thinks about what happened in Vietnam, that he had a lot of anger problems when he was younger, and that he drank a lot.  He reported many recurring dreams of being trapped in a bunker and a grenade going off.  He was given a working diagnosis of chronic PTSD and was assigned a GAF score of 47.  

The Veteran was afforded a VA examination in May 2008.  The Veteran reported difficulty sleeping due to nightmares twice a week.  He also reported that he gets moody and upset; he stated that he has a bad temper.  He indicated that he has flashbacks and bad dreams about his close friend dying and killing a couple of old Vienamese.  Although he reported that he has had all of these problems for some time, it did not affect his job, and he was able to work in construction for a long time.  He stated that he still works at a part-time job driving a truck approximately 30 hours a week.  He lives with his wife to whom he has been married since 1967.  The Veteran's wife reports that he does not show any emotions and is a changed person since he came back from Vietnam.  The Veteran reports that he had passing thoughts of suicide when he was in service and when he was drinking heavily, but he never did anything to commit suicide.  The Veteran does report that he has had problems with moodiness, irritability, short temper, and he does not get along well with others.  

On mental status examination, it was noted that the Veteran was dressed normally.  He had normal psychomotor activity.  His speech was spontaneous.  He was cooperative toward the examiner.  His affect was somewhat anxious.  His mood was depressed.  At times, while talking about his problems when he was in Vietnam, he was somewhat tearful.  The Veteran was well oriented to time, place and person.  His thought process was logical, relevant and goal oriented.  He denied any gross delusions.  Judgment, intelligence and insight were fair.  The Veteran reported difficulty falling asleep and waking up with nightmares.  He denied any auditory or visual hallucinations; he also denied any inappropriate behavior.  He denied obsessive or ritualistic behavior.  The Veteran denied any homicidal ideations.  He stated that he had passing thoughts of suicide when he was in Vietnam and was drinking, but he did not do anything.  The Veteran reported getting moody and having a short temper.  The Veteran noted that, when he is not working, he spends his time with his grandchildren and goes fishing and hunting.  The examiner noted that the Veteran does not have any cognitive dysfunctioning and that he is socially somewhat withdrawn but is able to get along with the few friends that he has.  It was noted that the Veteran has been able to work since he came back from service.  He worked as a heavy equipment operator until 2002, and, since then, he has been driving a truck 30 hours a week.  The pertinent diagnosis was PTSD, and the examiner assigned a GAF score of 65.  

Received in November 2008 were additional VA progress notes dated from May 2008 to November 2008.  The Veteran was seen in therapy in July 2008, at which time he stated that he has struggled to stay on top of his journey dealing with his experiences in Vietnam; he described "feeling ashamed and isolating when those memories would get him down."  On examination, he was described as friendly; his affect and mood were congruent with content of conversation.  He was tearful and depressed at times.  The examiner stated that the Veteran did not present as a threat to himself or others at this time.  When seen in September 2008, the Veteran reported emotional numbness and moodiness; he stated that he gets irritable at times.  He also reported problems with hypervigilance.  On mental status examination, he was casually dressed, cooperative, and pleasant; maintained good eye contact; and easily initiated conversation.  Mood was described as euthymic.  His affect was appropriate and congruent with mood.  No psychomotor agitation or retardation was observed.  His thought process was logical, relevant and goal oriented.  He was fully oriented.  Memory was intact.  No delusions or paranoia was noted.  The diagnosis was PTSD, and he was assigned a GAF score of 65.  

At his personal hearing in August 2010, the Veteran indicated that he has been receiving therapy at the VA medical center on a monthly basis since 2008 to address his PTSD symptoms.  The Veteran testified that he continues to have difficulty sleeping due to nightmares.  He also reports flashbacks.  The Veteran noted that his relationship with his wife is currently better than it has been.  He stated that he still drinks because it helps drive away memories of the Vietnam War.  The Veteran notes that he works on a part-time basis and that he retired when he was 55 years of age because he started having blood clots in his legs and could not stay on the machines any longer.  

III.  Legal Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126(2001).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519(1996), citing Gilbert at 54.  

The Veteran's PTSD has been assigned a 30 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2011).  According to this Code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  
A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267(1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244(1995).  

After a review of the evidence of record the Board finds that an evaluation in excess of 30 percent for PTSD is not warranted.  Significantly, the Veteran's PTSD does not result in disability that equates to functional loss greater than that which results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While the Veteran indicated that he gets moody, has a bad temper, and socially withdraws, the record also indicates that he has been and continues to be employed, albeit part-time.  Furthermore, while the Veteran's was noted to be depressed, and he reported being short tempered, he was repeatedly found to be cooperative and pleasant with good speech.  While he reported passing thoughts of suicide in the past, he denied any plans or actions.  No impairment of thought process was reported.  Furthermore, the Veteran was noted to be fully oriented.  Such findings tend to show that the Veteran's service-connected PTSD is properly evaluated as 30 percent disabling.  38 C.F.R. § 4.130, DC 9411.  

In this regard, the Board finds that the objective evidence of record does not reflect a level of impairment that warrants 50 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The Veteran is not shown to exhibit occupational and social impairment with reduced reliability and productivity due to his symptomatology.  His mental status examinations did not reflect other symptoms typical of a 50 percent evaluation such as flattened affect; circumstantial, circumlocutory, or stereotyped, speech; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; and impaired abstract thinking.  Rather, the competent evidence of record establishes that the Veteran's thoughts have been coherent and rational, his memory was within normal range, and he was oriented.  It is noteworthy that, at the personal hearing, the Veteran testified that his relationship with his wife is better today than it has been.  And, while he retired when he was 55 years of age, he stopped working because he began having problems with his legs, not because he had difficulty maintaining work relationships.  As such, the overall disability picture presented most closely approximates the criteria for the currently assigned 30 percent evaluation for his PTSD.  Indeed, as the discussion provided herein illustrates, the symptomatology associated with the Veteran's PTSD has remained fairly consistent.  He continues to function generally satisfactorily in all areas of his life.  

The Board has considered the possibility of staged ratings.  See Fenderson v. West, 12 Vet. App. 119(1999) & Hart v. Mansfield, 21 Vet. App. 505(2007).  The Board concludes, however, that the criteria for an initial rating in excess of 30 percent have not been met at any time during the appeal period.  Accordingly, staged ratings are inapplicable.  Id.  

In reaching this decision, the Board has also considered the various GAF scores that the Veteran has received during the appeal period.  The Board acknowledges that a May 2008 VA progress note reflects a GAF score of 47, which is defined as denoting serious symptoms.  Subsequent VA psychiatric evaluations completed in May 2008 and September 2008, however, provide GAF scores of 65, which are reflective of mild symptoms.  See Richard v. Brown, 9 Vet. App. 266, 267(1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  The Board believes that the two GAF scores of 65 outweigh the single episode of assignment of a GAF score of 47.  Specifically, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  Significantly, and as previously discussed herein, the Board finds that the psychiatric symptomatology asserted, and exhibited, by the Veteran warrants a disability rating no higher than the currently-assigned evaluation of 30 percent for his service-connected PTSD.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent for PTSD.  

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111(2008).  The Board finds that the Veteran's psychiatric disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  His PTSD has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his PTSD.  The evidence does not reflect that his PTSD has caused marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95(1996); Bagwell v. Brown, 9 Vet. App. 337(1996).  

Moreover, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54(2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  See also Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In the present appeal, the Board notes that the Veteran is presently employed, albeit part-time, he has not argued that he should not be employed due to his service-connected PTSD, and he has not submitted any evidence that he is unemployable.  In addition, the remaining evidence of record does not suggest that the Veteran is unemployable by reason of his PTSD.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and this issue must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55(1990).  


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


